Citation Nr: 0807104	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to April 1958.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
rating decision by the RO that, in pertinent part, granted 
service connection for left ear hearing loss, rated 
noncompensable.  A Travel Board hearing was held before the 
undersigned in May 2007.  A transcript of the hearing is of 
record.  In September 2007, the Board remanded the issue of 
entitlement to a compensable rating for left ear hearing loss 
for additional development.


FINDING OF FACT

1.  Throughout during the appeals period, the veteran's left 
ear hearing acuity has been no worse than Level VI.

2.  Service connection has not been established for right ear 
hearing; because left ear hearing acuity is not level X or 
Level XI, for purposes of VA compensation, the veteran's 
right ear hearing acuity is considered to be at Level I.  


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.383, 3.385, 4.21, 4.85, 4.86, 
Diagnostic Code (Code) 6100 (2007).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for left ear hearing loss and assigned an initial rating and 
effective date, statutory notice had served its purpose and 
its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2005 statement 
of the case (SOC) properly provided notice on the downstream 
issue of an increased initial rating.  (Notably, the veteran 
has not contested the effective date assigned.)  Regardless, 
a September 2007 letter provided notice of what evidence was 
needed to establish a higher rating, of the veteran's and 
VA's responsibilities in claims development, and that he 
should submit any pertinent evidence in his possession.  The 
claim was thereafter readjudicated by a November 2007 
supplemental SOC.  Notice has been adequate.

Regarding VA's duty to assist, the RO has obtained relevant 
private medical records.  The veteran was afforded VA 
examinations in March 2004, March 2006, and October 2007.  He 
has not identified any additional evidence pertinent to the 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service connection for left ear hearing loss, rated 0 
percent, was granted by the April 2004 rating decision on 
appeal.  (The Board's September 2007 decision denied service 
connection for right ear hearing loss.)

On March 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
30
55
75
75
70

The average left ear puretone threshold was 68.75 (69) 
decibels; speech discrimination was 68 percent.

On VA audiological evaluation in March 2006, audiometry 
revealed that puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
35
50
70
65
75

The average left ear puretone threshold was 65 decibels; 
speech discrimination was 80 percent.

On VA audiological evaluation in October 2007, audiometry 
revealed that puretone thresholds (in decibels) were:



HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
40
60
65
65
70

The average left ear puretone threshold was 65 decibels; 
speech discrimination was 82 percent.

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.  If impaired hearing is service connected in only 
one ear, and the appellant does not have Level X or Level XI 
hearing in that ear, the nonservice connected ear will be 
assigned a designation of Level I in Table VII.  38 C.F.R. §§ 
3.383, 4.85(f).

Reviewing the reports of official audiometric studies, the 
audiometry showing the greater degree of left ear hearing 
impairment was that on March 2004 VA audiological evaluation, 
which showed an average puretone threshold of (69) decibels 
with 68 percent speech discrimination in the left ear.  Under 
38 C.F.R. § 4.85, Table VI, such findings reflect Level VI 
hearing in the left ear.  Because left ear hearing acuity is 
not Level X or Level XI, nonservice connected right ear must 
be rated as Level I hearing for evaluation purposes.  38 
C.F.R. § 4.85(f).  Under 38 C.F.R. § 4.85, Table VII (Code 
6100), such hearing acuity warrants a noncompensable rating.

As left puretone thresholds on the March 2004 and October 
2007 audiometries reflect an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a), i.e., puretone 
thresholds at the 1000, 2000, 3000, and 4000 hertz 
frequencies each 55 decibels or more, the numeric designation 
for the hearing acuity Level may be derived under Table VIA.  
The 69 and 65 decibel left ear average puretone thresholds on 
March 2004 and October 2007 audiometry, respectively, warrant 
a designation of Level V under Table VIA and 38 C.F.R. 
§ 4.86(a).  As that is not more favorable to the veteran than 
the Level VI designation under Table VI, it will not be 
applied.  

As no official audiometry shows a greater degree of hearing 
impairment, a compensable rating for left ear hearing loss is 
not warranted.

The statements of the veteran describing his difficulty 
hearing and comprehending speech are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the assignment of a rating for hearing loss 
disability involves a "mechanical" process of comparing the 
results of audiometric studies to the numeric designations in 
the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  Here, the application of such process 
results in the current noncompensable rating.  Based on the 
foregoing, a compensable rating for the veteran's left ear 
hearing loss is not warranted at any time during the appeal.  
It is also noteworthy that factors warranting extraschedular 
consideration (due to left ear hearing loss alone) are 
neither evident from the record, nor alleged.






ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


